Citation Nr: 0619464	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  97-27 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1  Entitlement to an initial disability rating in excess of 
10 percent for recurrent dislocation with degenerative joint 
disease of the left (minor) shoulder, post operative.

2.  Entitlement to an initial disability rating in excess of 
10 percent for recurrent dislocation of the right (major) 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel



INTRODUCTION

The appellant had active service from January 1981 to March 
1995.

This claim comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that granted service connection for the appellant's recurrent 
dislocation with degenerative joint disease, left shoulder 
and recurrent dislocation, right shoulder, and assigned a 10 
percent evaluation for the appellant's left shoulder 
disability and a noncompensable evaluation for the 
appellant's right shoulder disability, effective from March 
21, 1995, the first day following the appellant's separation 
from active service.  An August 2001 rating decision by the 
RO in Newark, New Jersey increased the appellant's initial 
right shoulder disability rating to 10 percent, also 
effective from March 21, 1995.  A review of the record shows 
the appellant perfected an appeal from a noncompensable 
evaluation initially assigned and he is presumed to be 
seeking the highest evaluation possible.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993).  As the RO has rated these 
disabilities under Diagnostic Code 5203, an evaluation in 
excess of 10 percent is possible and the appeal as to these 
issues continues.

The Newark, New Jersey, RO currently has jurisdiction over 
the claims file.


FINDINGS OF FACT

1.  The appellant is currently in receipt of a 10 percent 
disability rating for a service-connected recurrent 
dislocation with degenerative joint disease of the left 
shoulder.  There is no evidence of limitation on range of 
motion.

2.  The appellant is currently in receipt of a 10 percent 
disability rating for a service-connected recurrent 
dislocation of the right shoulder.  There is no conclusive 
evidence of limitation on range of motion.

3.  The appellant failed to report for a VA medical 
examination scheduled for the purpose of evaluating the 
current severity of the appellant's service-connected right 
and left shoulder disabilities, and when notified of the 
opportunity to reschedule the VA examination, he failed to 
respond.  He has also failed to give an explanation as to why 
he failed to report for the medical examination.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected recurrent dislocation with 
degenerative joint disease of the left (minor) shoulder, post 
operative, have not been met. 38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2005); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.10, 4.71a, 
including Diagnostic Codes 5003, 5010, 5201 and 5203 (2005).

2.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected recurrent dislocation of the 
right (major) shoulder have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2005); 38 C.F.R. §§ 3.655, 4.1, 
4.2, 4.7, 4.10, 4.71a, including Diagnostic Codes 5201 and 
5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§  3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

In August 2003, the Board remanded the appellant's claims, 
partly because the appellant had not been provided with a 
notification letter that clearly set out the elements that he 
was required to prove in order to succeed on his claim.  
However, VA ultimately satisfied its duty to notify by means 
of a May 2004 letter from the RO to the appellant.  The 
letter informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ, which he has thus far declined to do.  In addition, 
his claim was readjudicated by the RO after the March 2004 
VCAA notice letter, as reflected by the supplemental 
statement of the case issued in October 2005, and there is 
accordingly no prejudicial timing defect under Pelegrini.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The appellant was provided with notice as to the means by 
which a disability rating and effective date for the 
disability benefit award on appeal are determined by a letter 
from the RO, dated September 5, 2001.  Therefore, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, as well as the reports 
of VA examinations performed during the pendency of the 
appellant's claims.  The appellant requested the opportunity 
for a personal hearing at the RO before a member of the 
Board, but later withdrew that request.  The Board has 
carefully reviewed his statements and concludes that he has 
not identified further evidence not already of record that 
could be obtained.  He was also provided with the opportunity 
for a VA examination to determine his current limitations 
because of his service-connected shoulder disabilities, but 
failed to appear, even though he received notification that 
such action could have a detrimental effect on his claims.  
After receiving notification of the appellant's failure to 
appear, VA again provided the appellant the opportunity to 
schedule a second examination, if he responded within 30 
days.  He did not respond.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to his claims.  Essentially, 
all available evidence that could substantiate the claims has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Impairment of the clavicle or scapula warrants a 10 percent 
evaluation for malunion or nonunion without loose movement 
and a 20 percent evaluation for nonunion with loose movement 
or dislocation of the joint.  The disability may also be 
rated on impairment of function of a contiguous joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.

Limitation of motion of the arm warrants a 20 percent 
evaluation if motion is limited at shoulder level.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  

Arthritis due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, 
Diagnostic Code 5010.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined  
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to these disabilities, except as noted below.

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); citing Gilbert, 1 Vet. App. at 54.

Under 38 C.F.R. § 3.655(b), if a claimant does not appear at 
a scheduled VA examination that is required in order to 
adjudicate a claim, the VA may proceed with the adjudication 
of the claim. This regulation states, "[w]hen a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record. When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied."  
Examples of "good cause" include, but are not limited to, 
the illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).

The record indicates that the appellant failed to show for a 
VA examination scheduled pursuant to the Board's August 2003 
remand instructions.  When he was provided the opportunity to 
reschedule the examination, he did not respond at all to the 
request.  The appellant's representative acknowledged the 
appellant's failure to report and his lack of response to the 
second notice in his February 2006 statement, but provided no 
rationale for the appellant's actions.  Accordingly, these 
claims will now be evaluated on the evidence of record.  
38 C.F.R. § 3.655(b).

While the RO has a duty to make reasonable effort to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits, it is the claimant's 
responsibility to report for all examinations, to further 
cooperate in the development of the claim.  See 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.655.

The examinations were scheduled on behalf of the appellant 
for the explicit purpose of determining the current nature, 
extent and severity of the service-connected disabilities.  
The appellant did not appear for the examinations.  The Board 
is aware that VA's duty to assist is not a one-way street.  
If the appellant wishes help, he cannot passively wait for it 
in those circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).

Service connection was granted for both a left and right 
shoulder disability, which were ultimately both rated 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5203, effective March 21, 1995.  The appellant has 
submitted no post-service private medical records or 
indicated any post-service VA medical center treatment 
records that the Board should obtain, so the Board must base 
its decision upon the results of VA examinations performed in 
1996, 1998, and 2000, since it is the only medical evidence 
available.

Review of the current evidence discloses that there is no 
medical evidence of dislocation or nonunion with loose 
movement in either shoulder as is required to be rated at 20 
percent disabled under Diagnostic Code 5203.  The Board next 
looks at impairment of function of the shoulder joint, i.e., 
the range of motion of the shoulder.

The 2000 VA examination reflects that the appellant had full, 
painless range of motion in the left shoulder, that the 
appellant's right shoulder range of motion was limited to 90 
degrees on forward flexion and abduction, and that the right 
shoulder's internal and external rotation were not assessed 
due to a subluxation of the right shoulder that had occurred 
within the 24 hours prior to the examination.  This was 
reportedly the first subluxation of the right shoulder since 
the 1989 surgery.  X-rays of the right shoulder showed no 
fracture, but an MRI showed a dislocation of the bicipital 
tendon.  This can hardly be considered representative of the 
appellant's regular shoulder disability, especially when the 
VA examiner noted the acute nature of the injury and 
recommended a later assessment to determine the appellant's 
regular range of motion in the right shoulder.  This 
examination was never scheduled, which was the basis for the 
Board's August 2003 remand for a VA examination.  It was this 
examination at which the appellant failed to appear.

As for the other VA examinations, the appellant's 1998 VA 
examination revealed a painless, full range of motion in both 
shoulders.  The 1996 VA examination revealed full range of 
motion in both shoulders, except for a bilateral 20 degree 
limitation in flexion, a bilateral 5 degree limitation on 
internal rotation range of motion, and an additional 10 
degree limitation of external rotation range of motion in the 
left shoulder.  To be rated at 20 percent disabled under 
Diagnostic Code 5201, the appellant must display a limitation 
of motion of the arm at shoulder level.  There is no medical 
evidence in the record of that degree of limitation of arm 
movement in either shoulder, with the exception of the 2000 
VA examination, at which right shoulder forward flexion and 
abduction were limited to 90 degrees.  As noted earlier, the 
veteran was subsequently recalled for further examination in 
order to more accurately determine the shoulder range of 
motion, but he did not report for the examination.  The Board 
does not find the motion reported following subluxation 
within the previous 24 hours to be an accurate assessment of 
right shoulder function and will not increase the rating for 
the right shoulder based upon the veteran's failure to 
cooperate and report for examination.  Had he done so, the 
Board may well have concluded that a higher rating was 
warranted for at least a portion of the appeal period at 
issue.  Therefore, the medical evidence does not support a 
higher rating under Diagnostic Code 5203.

Service connection is in effect for degenerative joint 
disease of the left shoulder.  If rated based on degenerative 
joint disease, or arthritis, it is clear, as noted above, 
that the requirements for a compensable evaluation 
(limitation of motion at shoulder level) have not been met.  
Only the 1996 examination showed any limitation of motion, 
and the limitation of motion shown was slight, not meeting or 
approximating the criteria for a 20 percent rating based on 
limitation of motion.  

Similarly, there is no basis for the assignment of a higher 
rating based on pain, weakness or instability of either 
shoulder.  At the 1996 examination, there was no weakness, no 
instability on the right, apprehension on the left only on 
forced external rotation, and no more than mild residual 
instability on the left.  The 1998 examination demonstrated 
no pain or weakness.  The 2000 examination revealed a full 
and painless range of motion of the left shoulder. Given the 
minimal, if any, reduction in range of motion, the Board 
finds that the 10 percent ratings currently in effect are 
warranted only with consideration of the additional left 
shoulder symptomatology demonstrated in 1996.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disabilities at issue.  The appellant has not required 
frequent hospitalization for his disabilities and the 
manifestations of the disabilities are not in excess of those 
contemplated by the schedular criteria.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.  See Floyd v. Brown¸ 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown¸ 9 Vet. App. 337 (1996).


ORDER

A disability rating in excess of 10 percent for recurrent 
dislocation with degenerative joint disease of the left 
(minor) shoulder, post operative, is denied.

A disability rating in excess of 10 percent for recurrent 
dislocation of the right (major) shoulder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


